In an action for divorce, the defendant husband appeals from (1) a judgment of the Supreme Court, Putnam County (Beisheim, J.), entered June 21, 1979, which granted the plaintiff wife a divorce and related relief, and (2) an order of the same court, dated December 18,1979, which, inter alia, found him to be in contempt of the afore-said judgment. Judgment affirmed, without costs or disbursements. No opinion. Order modified, on the law, by deleting paragraph (a) of the third decretal paragraph, which is based upon an order dated July 17, 1979, and by reducing the total sums in the third and fifth decretal paragraphs by $8,437.50. As so modified, order affirmed, without costs or disbursements. Defendant’s time to purge his contempt is extended until 15 days after service upon him of a copy of the order to be made hereon, with notice of entry. The provision deleted from the order of contempt was based upon a counsel fee awarded subsequent to the June 21, 1979 judgment, of which defendant was found to be in contempt. Accordingly, payment of that amount cannot be a condition which must be met for the defendant to purge himself of his contempt with respect to the judgment. Titone, J. P., Lazer, Weinstein and Thompson, JJ., concur.